Citation Nr: 1448076	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a massage chair, a desktop computer, a desk, and a recumbent exercise bicycle under the provisions of an independent living program pursuant to Chapter 31, of Title 38, United States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a Board hearing held at the RO in June 2011. 

In a November 25, 2013, decision, the Board denied the Veteran's claim.  The Veteran appealed the November 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2014 Order, the Court granted a Joint Motion for Remand filed by the parties, and vacated and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion determined that the Board erred in finding that the undersigned Veterans Law Judge complied with the duties outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The parties also noted that the Veteran's medical claims file was not available to the Board at the time of the November 2013 decision, and took issue with the Board's implied determination that the medical claims file did not contain relevant evidence.  

In response to the Joint Motion, the Board in August 2014 sent the Veteran a letter informing him of his options in light of the purported violation of Bryant.  Among the options were the opportunity for a new Board hearing, and the opportunity to submit additional argument or evidence.  The letter included a form for the Veteran to complete concerning the opportunity for another hearing.

In October 2014, the Veteran returned the August 2014 form, and checked off the boxes indicating both that he did not want a new hearing, and that he wanted a Board videoconference hearing.  In an accompanying letter, the Veteran explained the contradictory elections by indicating that he wanted his case remanded to the RO, and that if the Board did not agree, then he wanted a Board videoconference hearing.

His representative subsequently clarified that there are outstanding medical records which support remanding the case to the Agency of Original Jurisdiction.  Of note, neither the Veteran nor the representative has actually identified the outstanding records.

In light of the allegation of outstanding medical records and the ambiguity surrounding whether the Veteran desires another Board hearing, the Board will remand the case.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to the claim on appeal. With any necessary authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims files any medical records identified by the Veteran which have not been secured previously.

2.  Thereafter, and after undertaking any further development deemed necessary, contact the Veteran and request that he clarify whether he desires a videoconference hearing before the Board.  Allow the Veteran a reasonable amount of time to respond.  If he responds in the affirmative, schedule the Veteran for a Board videoconference hearing.

3.  The AOJ should then prepare a new rating decision and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

